DETAILED ACTION
Status of Application
Receipt of the claim set and remarks filed on 5/31/2022, is acknowledged.
Any rejection or objection not reiterated in this action is withdrawn.
Claims 2-3 are cancelled.
Claims 1 and 4-21 are included in the prosecution.  
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments on pages 5-8 are persuasive, therefore the previous rejections under 35 USC 103 are withdrawn.
The new grounds of rejection are not necessitated by amendment, therefore this action is made NON-FINAL.

Claim Interpretation
	The claims recite “paracetamol” which the instant specification discloses is also known as N-acetyl-p-aminophenol, acetaminophen and APAP. Examiner interprets these alternative names as taught in the prior art to satisfy the limitation of “paracetamol”.



Claims 1 and 4-21 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler (US20060093629A1) in view of B. Santos et al. (US 20030118654 A1) hereinafter Santos.
Regarding claim 1, Buehler is drawn to dye-free pharmaceutical suspension that is substantially free of a reducing sugar, with an active agent having an average particle size of about 10 microns (abstract). Buehler discloses the suspension includes acetaminophen (APAP) [0020, 0023]. Buehler discloses the suspension composition includes from about 0.05% to about 40% weight per volume (w/v) of at least one substantially water insoluble active agent [0029]. Buehler discloses the suspension comprises about 0 to about 1 gram per 100 mL of suspension of sucralose [0039]; about 0 to about 90 grams per 100 mL of the suspension of  sorbitol and maltitol [0041]; methyl paraben and propyl paraben and EDTA [0045]; about 0.1 to about 0.25 grams per 100 mL of the suspension of xanthan [0052]; about 1 to about 20 grams per 100 mL of the suspension of glycerin [0014]. Buehler discloses the suspensions is substantially free of a reducing sugar (abstract) and discloses the suspensions containing reducing sugar at a level as low as 5% w/v show noticeably more discoloration that the preferred suspension with no reducing sugar [0098]. Buehler discloses flavoring agent [0036]. about 0.003 to about 0.20 grams per 100 mL of the suspension of citric acid [0014]; about 25to about 60 grams per 100 mL of the suspension of water [0043].
Buehler does not explicitly disclose wherein the acetaminophen particles have a d90 of less than or equal to 35 microns.
However, Santos is drawn to substantially taste masked liquid pharmaceutical composition containing a pharmaceutically effective amount of an unpleasant tasting drug dissolved or dispersed in an aqueous excipient base, said excipient base comprising polyvinyl pyrrolidone and/or copolyvidone, and high molecular weight polyethylene glycol (abstract).
Santos discloses a composition comprising acetaminophen from about 1 to about 15 weight percent of total composition. If suspensions of these drugs are to be prepared, the drug should preferably be micronized with more than 80% of the particles having a particle size less than or equal to 10 microns and not more than 15% having particle sizes greater than or equal to 50 microns [0016]. Santos does not require dyes and does not require reducing sugars.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acetaminophen suspension as disclosed by Buehler, such that more than 80% of the particles have a particle size less than or equal to 10 microns, as previously disclosed by Santos.
	One of ordinary skill in the art would have been motivated to do so because both Buehler and Santos are in the field of suspensions comprising acetaminophen and Santos discloses a taste masked oral liquid composition comprising at least one therapeutically effective amount of a bitter-tasting drug. The taste masked liquid composition has substantially reduced bitter taste and aftertaste [0010], thus it would have been obvious to one of ordinary skill in the art to combine prior art elements according to known methods to arrive at the instant invention.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Since the new grounds of rejection are not necessitated by amendment, this action is made NON-FINAL.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615